     Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 1 of 12 PageID# 317



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                    :
                                             :
v.                                           :       Criminal Case No. 1:18-CR-457 (AJT)
                                             :
BIJAN RAFIEKIAN                              :
                                             :
and                                          :
                                             :
KAMIL EKIM ALPTEKIN,                         :
                                             :
Defendants.                                  :

              MEMORANDUM IN SUPPORT OF DEFENDANT RAFIEKIAN’S
                UNOPPOSED MOTION FOR A RULE 17(c) SUBPOENA

         Defendant Bijan Rafiekian submits this Memorandum in Support of his Motion under

Rule 17(c) of the Federal Rules of Criminal Procedure for the issuance of subpoenas to

Covington & Burling LLP (“Covington”) and Kristen Verderame (“Verderame”). The requested

subpoenas seek specific documents as described below and in Attachment A to the proposed

form of subpoena, including: (a) certain corporate records of Flynn Intel Group, Inc. and (b) the

client file including all notes, billing entries, memoranda, correspondence, research, and related

documentation associated with Covington’s legal advice to and representation of Flynn Intel

Group, Inc.

                                        BACKGROUND

         A.     The Corporation at Issue

         At the core of the Indictment in this case are the actions of a corporation assigned the

pseudonym “Company A” and the activities of lawyers associated with Covington. “Company

A” is Flynn Intel Group, Inc. (“FIG” or “the Corporation”), a corporation organized under the




                                                 1
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 2 of 12 PageID# 318



laws of Delaware. According to public records maintained by the Delaware Secretary of State,

FIG was incorporated on or about June 17, 2015, and dissolved on April 10, 2018, pursuant to a

certificate of dissolution certified by Michael T. Flynn.

       Mr. Rafiekian was the initial shareholder of FIG and later became a principal shareholder.

During the life of the Corporation, Mr. Rafiekian served as a senior officer, the sole director, and

at least since January 1, 2017, as one of only two members of the board of directors of FIG.

According to the Corporation’s duly adopted by-laws, Mr. Rafiekian was initially named

Chairman of the Board, President, and Secretary of the Corporation. 1 As a principal shareholder,

Mr. Rafiekian held 300,000 shares of the company’s common stock out of a total 1,000,000

authorized common shares.

       The records of the Delaware Secretary of State reflect that FIG has been dissolved, but

how that dissolution lawfully took place is a mystery. On March 25, 2018, without notice or

disclosure to Mr. Rafiekian, Mr. Flynn evidently attested to and signed a certificate of dissolution

to end the corporate life of FIG. On April 10, 2018, a certificate of dissolution, purportedly

executed by Mr. Flynn, was filed with the Delaware Secretary of State. 2 The execution and filing

of the certificate of dissolution terminated the legal existence of the Corporation.        In that

certificate of dissolution, Mr. Flynn attested and certified that (a) the dissolution of the

Corporation was authorized on March 25, 2018, (b) the dissolution was authorized by the board

of directors and shareholders in accordance with the Delaware General Corporation Law, and (c)

the only directors of FIG were Mr. Flynn and Mr. Rafiekian. Despite Mr. Flynn’s sworn



       1
         See Flynn Intel Group State of Delaware Certificate of Incorporation and Bylaws (June
17, 2015), attached hereto as Exhibit A.
       2
         See Flynn Intel Group State of Delaware Certificate of Dissolution (Apr. 10, 2018),
attached hereto as Exhibit B.


                                                  2
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 3 of 12 PageID# 319



attestations to the Delaware Secretary of State that the requisite board and shareholder action

took place before the Corporation was dissolved, Mr. Rafiekian—who constituted half of the

board of directors and held approximately one third of the capital stock—received no notice and

knew nothing about these purported corporate proceedings that are the subject of Mr. Flynn’s

sworn statement to the Delaware Secretary of State. 3

       B.      Counsel for the Corporation

       Lawyers associated with Covington provided extensive legal advice to FIG at various

times after the Corporation was organized. Statements allegedly made by Mr. Rafiekian and by

others to the Covington lawyers figure prominently in the Indictment and in the evidence in this

case (see, for example, Indictment at ¶¶ 52 to 54). At all relevant times, the Covington lawyers

held themselves out to agencies of the United States government and others as counsel engaged

by and representing FIG. The same Covington lawyers also indicated that they represented Mr.

Flynn, and continue to represent him in his ongoing criminal case in the U.S. District Court for

the District of Columbia. 4




       3
          If the Covington lawyers or Ms. Verderame were aware of this action, they would
presumably have notified Mr. Rafiekian and otherwise acted in a manner consistent with their
obligations under Rule 1.13 of the D.C. Rules of Professional Conduct, which provides: “If a
lawyer for an organization knows that an officer, employee, or other person associated with the
organization is engaged in action, intends to act or refuses to act in a matter related to the
representation that is a violation of a legal obligation, or a violation of law which reasonably
might be imputed to the organization, and is likely to result in substantial injury to the
organization, the lawyer shall proceed as is reasonably necessary in the best interest of the
organization. Unless the lawyer reasonably believes that it is not necessary in the best interest of
the organization to do so, the lawyer shall refer the matter to higher authority in the organization,
including, if warranted by the circumstances, to the highest authority that can act on behalf of the
organization as determined by applicable law.” D.C. RULES OF PROF’L CONDUCT 1.13.
        4
          See Notice of Att’y Appearance, United States v. Flynn, 17-cr-232 (D.D.C. Dec. 11,
2017), ECF No. 2.


                                                  3
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 4 of 12 PageID# 320



       On November 30, 2017, Mr. Flynn pled guilty to lying to federal agents in violation of 18

U.S.C. § 1001 and entered into a cooperation agreement with the government. 5

       Pursuant to his plea agreement, Mr. Flynn agreed to provide cooperation and assistance to

government agents and prosecutors in connection with this case.          The Covington lawyer

representing Mr. Flynn, at his most recent sentencing hearing in the U.S. District Court for the

District of Columbia, stated on the record his hope and expectation that Mr. Flynn will be called

to testify in the instant case and provide testimony against Mr. Rafiekian—his friend and former

business partner charged with very serious crimes. 6

       Kristen Verderame, an attorney admitted to practice law in the District of Columbia, also

provided legal services to the Corporation at various times personally and in collaboration with

Covington. Ms. Verderame is not believed to be a member or employee of Covington or to

otherwise have integrated her legal practice with that of Covington.

       In or before August 2018, several months after the legal dissolution of FIG by Mr. Flynn,

Covington repeatedly took actions and made representations to third parties—including other

lawyers—in the name of and on behalf of the Corporation. 7 These actions and representations

include, but are not limited to, (a) authorizing and communicating to government lawyers

waivers of the Corporation’s attorney-client privilege and rights under the attorney work product

doctrine and (b) authorizing and communicating waivers of the attorney-client privilege and



       5
          See Plea Agreement, United States v. Flynn, 17-cr-232 (D.D.C. Dec. 11, 2017)
(available at https://www.justice.gov/file/1015121/download).
        6
          See Transcript of Sentencing Proceeding at 46, United States v. Flynn, 17-cr-232
(D.D.C. Dec. 11, 2018) (available at https://www.justsecurity.org/wp-
content/uploads/2018/12/121818am-USA-v-Michael-Flynn-Sentencing.pdf).
        7
          See Letter from Robert K. Kelner, Covington & Burling LLP, to James P. Gillis and
Evan N. Turgeon, Assistant United States Attorneys (June 13, 2018) (The USAO “has requested


                                                4
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 5 of 12 PageID# 321



work product doctrine to one or more other lawyers who had represented FIG during its legal

existence in order to induce those lawyers to make disclosures of otherwise privileged

information to the government. The question of how Covington could have lawfully issued

sophisticated instructions to the government and to other lawyers who had advised the

Corporation regarding waivers of the Corporation’s attorney client privilege—long after FIG had

evidently been dissolved by action of their client Mr. Flynn—suggests no obvious answer.

       C.      The Documents Sought by Mr. Rafiekian

       The two Rule 17(c) subpoenas sought by Mr. Rafiekian pursuant to the instant Motion

would be issued to (i) Covington and (ii) Ms. Verderame and would seek production of

substantially the same books, records, data, files, correspondence, corporate proceedings, and

other information, all relating to legal advice and counsel given to FIG by Covington and Ms.

Verderame, respectively.

       1.      Specific Corporate Records

       The requested Rule 17(c) subpoenas issued to each of Covington and Ms. Verderame

seek copies of the following specific corporate records:

       1.      The board of directors’ resolution, meeting minutes, or unanimous written
               consent authorizing the dissolution of FIG on March 25, 2018, as attested
               in the certificate of dissolution filed by Michael T. Flynn.

       2.      Any board of directors’ resolution, meeting minutes, or unanimous written
               consent that resulted in the election of Michael Flynn (and any other
               person) to serve as an officer, director, or both of FIG.

       3.      The shareholders’ resolution, meeting minutes, or unanimous written
               consent of the shareholders of FIG affirming dissolution of the corporation
               as attested in the certification of dissolution filed by Mr. Flynn.



to interview our client . . . Flynn, in connection with an investigation by the USAO regarding the
registration by our client the Flynn Intel Group, Inc . . .”). The letter is attached as Exhibit C.


                                                 5
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 6 of 12 PageID# 322



       4.       Any and all engagement letters executed on behalf of FIG with Covington
                or Ms. Verderame.

       5.       Any board resolution, consent, or other writing that authorizes or
                otherwise permits the waiver by FIG of the corporate attorney-client
                privilege or attorney work product doctrine on behalf of the Corporation
                by Covington or Ms. Verderame.

       6.       Any board resolution, consent, or other writing that authorizes or
                otherwise permits Covington to inform Robert N. Kelley—or any other
                lawyer who provided legal advice to FIG—of the purported waiver of the
                attorney-client privilege or attorney work product doctrine by FIG.

       7.       Any documents or correspondence detailing the identity of the lawyer or
                lawyers who prepared and filed the corporate dissolution certificate that
                was signed by Mr. Flynn on March 25, 2018 and filed with the Delaware
                Secretary of State on April 10, 2018.

       Mr. Rafiekian, through his counsel, made multiple attempts on January 24, 2019 and

January 30, 2019 to contact Ms. Verderame regarding her representation of FIG and the

foregoing list of corporate records. When finally contacted, Ms. Verderame directed undersigned

counsel to speak with Covington, stating that Covington “would have any information I would

have anyway since I handed everything over to [the firm].” 8 By letter of February 7, 2019,

undersigned counsel requested from Covington the above documentation and associated

information in Covington’s possession relating to FIG. Despite several intervening requests, to

date, Covington has produced none of the requested documents.

       2.        FIG’s Client File and Associated Records

       In addition to the seven sets of specific corporate records delineated above, Attachment A

to the proposed Rule 17(c) subpoenas seeks production of the entire client file maintained by

each of Covington and Ms. Verderame, relating to their respective legal representation of FIG.

Such request includes, but is not limited to: all notes, recordings, memoranda, correspondence,


       8
           Email from Kristen Verderame to Mark MacDougall (Jan. 30, 2019).


                                                6
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 7 of 12 PageID# 323



research, electronic communications, timesheets, billing records, and other documents associated

with their legal representation of FIG including, but not limited to the preparation and

submission of all registration materials and correspondence related to the registration of the

Corporation under the Foreign Agents Registration Act.

                                         ARGUMENT

       The Requested Subpoena Should Be Issued.

       Mr. Rafiekian is legally entitled to the requested corporate records in his capacity as an

officer, director, and principal shareholder of FIG. See Henshaw v. Am. Cement Corp., 252 A.2d

125, 128 (Del. Ch. 1969) (“[D]irector of a Delaware corporation has the right to inspect

corporate books and records”); Amalgamated Bank v. Yahoo! Inc., 132 A.3d 752, 781 (Del. Ch.

2016) (“[M]anagement of the business and affairs of a Delaware corporation is entrusted to its

directors, who are the duly elected and authorized representatives of the stockholders.”) (internal

quotation and citation omitted).     And, Mr. Rafiekian is entitled to the requested records

irrespective of the reason for his request. State ex rel. Dixon v. Missouri-Kansas Pipe Line Co.,

42 Del. 423, 428 (Del. Super. Ct. 1944) (“[A] Director need not state to his fellow Directors the

reason for a desired examination by him of the corporate records, and [] fellow Directors cannot

require such reasons.”).

       Mr. Rafiekian has been forced to seek Rule 17(c) subpoenas in an effort to obtain

corporate records to which he is legally entitled because Covington has failed to produce these

records following a written request that they do so on February 7, 2019. Rule 17(c) provides for

subpoenas requiring the production of documents or data. See FED. R. CRIM. P. 17(C). The

Fourth Circuit has held that Rule 17(c) “implements the Sixth Amendment guarantee that an

accused have compulsory process to secure evidence in his favor.” United States v. Caro, 597


                                                7
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 8 of 12 PageID# 324



F.3d 608, 619-20 (4th Cir. 2010) (quoting In re Martin Marietta Corp., 856 F.2d 619, 621 (4th

Cir. 1988)). Under Rule 17(c), the court is authorized to “direct the witness to produce the

designated items in court before trial or before they are to be offered in evidence.” FED. R. CRIM.

P. 17(c)(1) (emphasis added). Courts in this Circuit routinely order the pretrial production of

documents under Rule 17(c), which expressly contemplates pre-trial production of records in

order to “expedite the trial by providing a time and place before trial for the inspection of the

subpoenaed materials.” Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951); see also

In re Martin Marietta Corp., 856 F.2d at 621 (upholding district court order compelling pre-trial

production of materials under Rule 17(c)).

       In Caro, the Fourth Circuit applied the standard announced in United States v. Nixon, 418

U.S. 683 (1974) to the issuance of Rule 17(c) subpoenas to third parties. In Nixon, the Supreme

Court required the requesting party to show:

       (1) that the documents are evidentiary and relevant; (2) that they are not otherwise
       procurable reasonably in advance of trial by exercise of due diligence; (3) that the
       party cannot properly prepare for trial without such production and inspection in
       advance of trial and that the failure to obtain such inspection may tend
       unreasonably to delay the trial; and (4) that the application is made in good faith
       and is not intended as a general “fishing expedition.”

Nixon, 418 U.S. at 699–700. “Accordingly, a defendant seeking a Rule 17(c) subpoena ‘must

clear three hurdles: (1) relevancy; (2) admissibility; (3) specificity.’” Caro, 597 F.3d at 620

(quoting Nixon, 418 U.S. at 700).

       The Fourth Circuit previously affirmed a defendant’s right to obtain evidence through

issuance of a Rule 17(c) subpoena in an analogous case. In In re Martin Marietta Corp., the

defendant sought through Rule 17(c) subpoenas notes, transcripts, electronic filings, and an

internal audit relating to an Administrative Settlement Agreement. 856 F.2d at 622. Ultimately,




                                                8
  Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 9 of 12 PageID# 325



the court held that the defendant’s Rule 17(c) subpoenas were warranted and satisfied the Nixon

requirements. See id. The court noted that the defendant’s six-category subpoena was limited in

scope and satisfied the specificity requirement of Rule 17(c). See id. at 621–22.

        The Nixon court left open the possibility that the “evidentiary” requirement—which does

not appear in the text of Rule 17—does not apply to defense subpoenas to third parties. See, e.g.,

United States v. Nachamie, 91 F. Supp. 2d 552, 562–63 (S.D.N.Y. 2000) (stating that the

appropriate test for a Rule 17(c) subpoena to a third party is whether it was “(1) reasonable,

construed using the general discovery notion of ‘material to the defense;’ and (2) not unduly

oppressive for the producing party to respond”).        While Mr. Rafiekian submits that the

appropriate standard for subpoenas served on third parties is the standard described in Nachamie,

the proposed subpoena passes the test applied in both Nachamie and Caro.

        This Court has emphasized that a Rule 17(c) subpoena from a defendant to a third party

does not run the risk of creating an “end-run” around Rule 16 discovery. See, e.g., United States

v. King, 194 F.R.D. 569, 573 n.3 (E.D.V.A. 2000) (“Although district courts are admonished that

their discretion in issuing Rule 17(c) subpoenas is circumscribed by the responsibility to prevent

Rule 17(c) from being improperly used as a discovery alternative to FED. R. CRIM. P. 16, where,

as here, the subpoena is directed to a third party, that precise problem is not presented because

Rule 16 regulates the discovery obligations of the United States and the defendant, and does not

address how the United States or the defendant may secure evidence in the possession of third-

parties.”).

        As a threshold matter, the documents sought through the requested Rule 17(c) subpoenas

are specific. They focus on corporate records and related filings for a period of approximately

three years. Just like the requests in In re Martin Marietta Corp., which sought documents and


                                                9
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 10 of 12 PageID# 326



correspondence relating to an Administrative Settlement Agreement, Mr. Rafiekian is only

requesting information relating to FIG. And, unlike the subpoenas at issue in Caro, which

sought documents spanning a twenty-year period, these requests cast a narrow net and cannot be

described as a “fishing expedition.” See Caro, 597 F.3d at 616–17, 620.

       Moreover, the documents sought under the requested Rule 17(c) subpoenas are not the

property of Covington or Ms. Verderame. See United States v. Wujkowski, 929 F.2d 981, 984

(4th Cir. 1991) (“[R]ecords of a corporation belong to the corporation and [] the holder of the

records is simply a custodian who has assumed a duty to produce the records upon proper

demand . . .”). Rather, the requested materials—notably including the full client file—was the

property of the Corporation (until the filing by Mr. Flynn of the certificate of dissolution

assuming that certificate was lawfully executed).       That ambiguity notwithstanding, there is

nothing to suggest that these documents are the property of Ms. Verderame or Covington.

       Further, the law is well settled that a client as well as a former client retains a property

interest in its file that is superior to any interest of the attorney. Sage Realty Corp. v. Proskauer

Rose Goetz & Mendelsohn L.L.P., 91 N.Y.2d 30, 36 (1997). “An attorney is obligated to deliver

to the client, not later than promptly after representation ends, such originals and copies of other

documents possessed by the lawyer relating to the representation as the . . . former client

reasonably needs.” Id at 35 (internal quotation omitted).

       The corporate records and related disclosures associated with FIG are unquestionably

relevant to the defense of this case and directly relate to the offenses charged in the Indictment,

which alleges that “[f]rom approximately January 2017 through approximately March 2017,

outside attorneys for [FIG] gathered information to determine whether [FIG] or any of its

employees had an obligation to register under FARA.”            Indictment ¶ 52.     The requested


                                                 10
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 11 of 12 PageID# 327



documents directly relate to the circumstances surrounding FIG’s dissolution and purported

waiver of applicable privileges, including the legitimacy of the board’s consent to the dissolution

of FIG and the authority of FIG’s outside counsel to grant a series of waivers of the attorney-

client and related privileges on behalf of the company. The documents identified in Attachment

A, as being Covington client files, are also necessary to the defense. From the Indictment it is

clear that the government believes it has evidence from FIG’s outside lawyers that Mr. Rafiekian

lied to the lawyers who were investigating the facts to determine whether to register under FARA

and what to say in any FARA filing. While the lawyers have apparently provided information to

the government about what Mr. Rafiekian said to them, the requested documents will include the

underlying documents created in real time, such as notes or memos about the conversations with

Mr. Rafiekian and with Mr. Flynn as well as with any other person who provided information on

which the lawyers may have relied in preparing the FARA filings. 9 Other documents, such as

timesheets, invoices and the like will show when, for how long, and who else was present for any

such conversations with FIG representatives.         Lastly, the documents requested from FIG’s

outside counsel will allow the defense to develop at trial whether FIG’s outside counsel (i)

gathered from Mr. Rafiekian information that he believed was privileged and (ii) used that

otherwise privileged information that was obtained from one shareholder (Mr. Rafiekian) for the

exclusive benefit of another shareholder (Mr. Flynn) in an admitted effort to reduce Flynn’s

sentence in the case to which he has pled guilty in the District of Columbia. See Transcript of



       9
          Mr. Rafiekian should have not just the underlying documents purporting to show what
he said to the lawyers preparing the FARA filings. He should also receive the underlying
documents showing what any FIG representative may have said to the lawyers. For example,
why should a jury believe that Mr. Rafiekian should be responsible for information given to
Covington, if the same or more detailed information was also given by Mr. Flynn on a matter
about which Mr. Flynn was more knowledgeable.


                                                11
 Case 1:18-cr-00457-AJT Document 53 Filed 03/01/19 Page 12 of 12 PageID# 328



Sentencing Proceedings at 46:8–47:21, United States v. Michael Flynn, No. 17-232 (D.D.C. Dec.

18, 2018). These documents are critical to Mr. Rafiekian’s defense, they are records to which he

is legally entitled irrespective of any discovery obligations, and they are not privileged or

otherwise protected by any cognizable legal doctrine or rule.

                                        CONCLUSION

       For the foregoing reasons, Mr. Rafiekian respectfully moves this Court to grant his

motion for a Rule 17(c) subpoena and that the proposed subpoena be issued directing Covington

and Ms. Verderame to produce the requested documents no later than March 18, 2019.

Dated: March 1, 2019                                 Respectfully submitted,



                                                     /s/
                                                     Mark J. MacDougall (Pro Hac Vice)
                                                     Stacey H. Mitchell (Pro Hac Vice)
                                                     Counsel for Bijan Rafiekian
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     1333 New Hampshire Avenue, NW
                                                     Washington, DC 20036
                                                     Telephone: (202) 887-4000
                                                     Fax: (202) 887-4288
                                                     E-mail: mmacdougall@akingump.com
                                                              shmitchell@akingump.com

                                                     /s/
                                                     Robert P. Trout (VA Bar # 13642)
                                                     Counsel for Bijan Rafiekian
                                                     Trout Cacheris & Solomon PLLC
                                                     1627 Eye Street, NW
                                                     Suite 1130
                                                     Washington, DC 20006
                                                     Telephone: (202) 464-3311
                                                     Fax: (202) 464-3319
                                                     E-mail: rtrout@troutcacheris.com




                                                12
